DETAILED ACTION
This is a response to Applicant’s remarks filed 08/11/2022. Claims 1, 6, 10, 15 and 19 are amended. Claims 5 and 14 are cancelled. Claims 1-4, 6-13, 15-19 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020, 01/19/2021, 10/1/2021 and 03/25/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Applicant’s Arguments

Applicant’s arguments, see page 12, with respect to 112(b) rejection of claim 1 has been fully considered and are persuasive. The 112(b) rejection of claims 1-19 have been withdrawn. 

Applicant’s arguments with respect to claim 1, with respect to 35 U.S.C. §103 rejection have been considered but are moot because the new ground of rejection relies on new prior art US 2012/0320860 to Chun et al. and R1-1708065, “Power Control for Transmission with Different Numerologies”, May 19, 2017), “Samsung8065”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim(s) 1-2, 4, 7-8, 10-11, 13, 16-17 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Takeda et al. (US 2018/0199314), hereinafter “Takeda”, in view of Samsung (3GPP TSG AN WG1 Meeting #89, R1-1708065, “Power Control for Transmission with Different Numerologies”, May 19, 2017), hereinafter “Samsung8065”, in further view of Chun et al. (US 2012/0320860) hereinafter “Chun”.

Regarding Claims 1, 10 and 19, Takeda teaches:
A data transmission method, comprising: 
receiving, by a terminal, at least two scheduling messages from a network device; at least two transmission resources corresponding to the at least scheduling messages partially overlap in time domain (Takeda, [0037-0038] Takeda teaches in scheduling plurality of Transport Blocks (TB) with plurality of DCIs, an eNB schedules a plurality TBs allocated in the same TTI using DCI, including information corresponding to the different TBs [0037]. The UE detects the plurality of DCIs for scheduling multiple TBs and controls the transmission and reception processes of the plurality of TBs based on the detected plurality of DCIs [0038]. Fig. 2A/2B [0053-0054]: Illustrates a single UE receives resource allocations of a plurality of TB, namely TB1 and TB2, that overlap in TTI.  In this example, TB1 completely overlaps TB2 in the time domain, 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where a complete overlap is a case of partially overlap at 100% (in contrast, a partial overlap would not be considered a complete overlap). TB1 partially overlaps TB2 in the frequency domain, as illustrated in Fig. 2A and 2B.);











and 
performing data transmission on at least one of the at least two transmission resources (Takeda, Fig 2A/2B [0053-0054]: Shows the method where the UE receives scheduling messages in an TTI overlap case, where TB2 has lower priority that TB1. Fig 2B illustrates the case where TB1 is transmitted or received without consideration of the TB2 which has a lower priority, so then the symbols of the resources that overlap with the TB1 are punctured. TB1 is transmitted during the overlap, TB2 does not transmit in the overlap resource. In Fig 2A, TB2 is completely silent, does not transmit at all.)

Takeda does not teach:
wherein the performing data transmission on at least one of the at least two transmission resources comprises: 
performing transmission of first data on a first transmission resource of the at least one of the at least two transmission resources; and 
…and performing transmission of second data on a second partial resource of the second transmission resource.
However, Samsung8065, in a similar field, discloses the method for co-existing URLLC transmissions while UE transmits eMBB: 
performing transmission of first data on a first transmission resource of the at least one of the at least two transmission resources (Section 2.2, Option 1, see Fig. 4: URLLC transmission (first data), with higher priority, in the first transmission resource, is shown in Fig. 4. In the time frame when the URLLC resource is scheduled, that overlaps the resource for eMBB transmission (first partial resource), the UE suspends eMBB transmission in the second transmission resource.); and 
… performing transmission of second data on a second partial resource of the second transmission resource (Section 2.2, Option 2, see Fig. 5: After the eMBB transmission is suspended or stopped, and URLLC transmission has completed, the eMBB transmission (second data) resumes for the remainder (second partial resource) of the transmission resource (second transmission resource).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Samsung8065 into the method of Takeda in order to simplify the sequence of eMBB and URLLC transmissions, such that their respective priority and available power for transmission would be properly addressed, for more efficient use of multiple transmission resources. 
Takeda and Samsung8065 do not teach:
performing no data transmission on a first partial resource of a second transmission resource corresponding to the at least two scheduling messages,
However, Chun, in a similar field, discloses method for reduced interference between adjacent resources by putting guard subcarriers between carriers of legacy and no-legacy transmission resources:
 performing no data transmission on a first partial resource of a second transmission resource corresponding to the at least two scheduling messages (See Fig. 6 [0067-77], Fig. 7 [0078-0084]: Resources reserved as guard subcarriers between the edges of legacy carrier #3 and non-legacy carrier #2, serves as guard band where no data transmissions are supported, during the overlap time frame. In particular (Fig. 6) guard carrier between carrier #3 DL and carrier #2, indicate no transmissions in the reserved guard subcarrier band between the adjacent carriers, during the overlap time frame. In particular (Fig. 7) guard carrier between carrier #3 UL and carrier #2, indicate no transmission in the reserved guard subcarrier between adjacent carrier during the overlap time frame.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chun into the method of Takeda, in view of Samsung6085, in order to reduce potential interference between two carrier that overlap, as taught by Takeda, by designating a guard subcarrier where no transmissions can be scheduled in the subcarrier. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
 
Particularly for Claim 10, Takeda teaches:
A data transmission device, comprising a memory, a processor and a communication interface, wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to trigger the communication interface to: (Takeda [0187-0190]: Radio base station 10/terminal 20 (Fig. 10) may be implemented by a computer device that includes a processor, a communication interface, a  memory and computer-readable storage medium that stores a program [0187]. The function of the radio base station10/terminal20 may be implemented using the (abovementioned) hardware. [0189])

Particularly for Claim 19, Takeda teaches: 
A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program causes a terminal device to: (Takeda [0188]: the computer-readable memory includes, e.g. a flexible disk, a magnetic-optical disk, ROM (READ Only Memory) which equate to non-transitory computer-readable storage medium, for storing a computer program [0187].)

Regarding claims 2 and 11, Takeda teaches:
the data refers to information that needs to be transmitted between the terminal and the network device (Takeda [0037 – 0038]: The eNB uses multiple (a plurality) of L1/L2 control signals (DCIs) that including scheduling information necessary for scheduling a plurality of TBs (transport blocks)).

Regarding claims 4 and 13, Takeda teaches:
the transmission resource comprises at least one of a time domain resource, a frequency domain resource (Takeda Fig. 2A/2B [0053-0054]: the eNB transmits plurality of TBs allocated in the same TTI using DCIs that include scheduling information. Fig. 2B illustrates the transport blocks TB1 and TB2 in the same TTI, where TB1 and TB2 are time domain and frequency domain resources.).

Regarding claims 7 and 16, Takeda teaches:
a service priority of the first data is greater than (Takeda Fig. 2A/2B [0053-0054]: Resource allocation of TB1 and TB2 shown in example, where TB2 has lower priority than that of TB1, and overlap each other in a TTI. In case of Fig 2B, TB1 is transmitted and the symbols of the TB2 resources that overlap with the TB1 resources are punctured, where TB1 transmits during the overlap.)

Regarding claims 8 and 17, Takeda teaches:
the first partial resource includes all or part of resource in the second transmission resource that overlaps with the first transmission resource in the time domain; and the second partial resource includes all or part of resource in the second transmission resource that does not overlap with the first transmission resource in the time domain (Takeda Fig 2A/2B [0053-0054]: The first partial resources equates to the overlap between TB1 and TB2, is part of the resources of TB1 (or TB2). The TB1 resource that is not the first partial resource is shown as the stripe resource (TB1), and the TB2 resource that is not the first partial resource is shown as the dotted resource (TB2), in Fig 2B.)


Claims 3 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Takeda, in view of Samsung8065 and Chun, and in further view of Chen et al. (US 2018/0176937), hereinafter “Chen”.

Regarding claims 3 and 12, Takeda and Chun do not teach:
the data is carried on at least one of a physical uplink shared channel (PUSCH) and a physical uplink control channel (PUCCH).
However, Chen teaches:
the data is carried on a physical uplink shared channel (PUSCH). (Chen [0202]: In this embodiment the first and second uplink resources, where the two resources collide in at time domain, could be (NR-) PUSCH resource. The first and second resource could be used for data transmission on the same cell or same bandwidth part.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the method of Takeda use a well known method for communicating and transmitting data via PUSCH to the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 6, 9, 15 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Takeda, in view of Samsung8065, in view of Chun, in view of Institute of Information Industry (3GPP TSG AN WG1 Meeting #88bis, R1-1705787, “On MUST eMBB and URLCC multiplexing in uplink”, April 3-7, 2017), hereinafter “Institute”.

Regarding claim 6 and 15, Takeda, Samsung8065 and Chun do not teach:
the performing data transmission on at least one of the at least two transmission resources further comprises: 
performing no data transmission on the second transmission resource corresponding to the at least two scheduling messages; or
when the second data uses QPSK modulation or BPSK modulation, performing 14transmission of the second data on the first partial resource of the second transmission resource corresponding to the at least two scheduling messages using a first transmit power, and performing transmission of the second data on the second partial resource of the second transmission resource using a second transmit power; or 
when the second data uses QAM modulation, performing transmission of the second data on the second transmission resource corresponding to the least two scheduling messages using the first transmit power; or performing no data transmission on the second transmission resource corresponding to the at least two scheduling messages.
However, Institute teaches:
when the second data uses QPSK modulation performing 14transmission of the second data on the first partial resource of the second transmission resource corresponding to the at least two scheduling messages using a first power, and performing transmission of the second data on the second partial resource of the second transmission resource using a second power (Institute, Section 3. Superposition of eMBB and URLLC, page 2:1-6 to page 3:1-10: Since URLLC traffic needs higher reliability than that of eMBB traffic, the received power level of URLLC traffic should be larger than the received power level of eMBB traffic. Also an eMBB UE may use a lower rate (QPSK) to transmit eMBB traffic due to lower received power at the gNB. See Fig. 3 where QPSK is adopted by both eMBB and URLLC traffic.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Institute into the method of Takeda to clearly delineating the different attributes of eMBB traffic versus URLLC traffic for more efficient transmission and demodulation by the gNB. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 9 and 18, Takeda, Samsung8065 and Chun do not teach:
The method according to claim 6, wherein the performing transmission of the second data on the second partial resource of the second transmission resource comprises: 
performing transmission of the second data on all of the second partial resource when the all of the second partial resource has corresponding demodulation pilot; 
performing transmission of the second data on part of the second partial resource when the part of the second partial resource has corresponding demodulation pilot; 
performing no data transmission on part of the second partial resource when the part of the second partial resource does not have corresponding demodulation pilot; and 
performing no data transmission on all of the second partial resource when the all of the second partial resource does not have corresponding demodulation pilot.

However, Institute teaches:
performing transmission of the second data on all of the second partial resource when the all of the second partial resource has corresponding demodulation pilot; 
performing transmission of the second data on part of the second partial resource when the part of the second partial resource has corresponding demodulation pilot (Institute, Section 3. Superposition of eMBB and URLLC, page 4: 3-14 to page 5:1-2. DMRS or further signals/sequences/schemes design may be applied to facilitate detection of grant-free URLLC transmission. URLLC and eMBB transmission may coexist in the same resource, where the gNB needs to determine whether it is solely eMBB traffic or a superposition signal of eMBB and URLLC traffic. When a signal is detected, the gNB first detects the presence of DMRSs (demodulation resource signal functions as a pilot or beacon) possibly from the eMBB and URLLC. If both DMRSs can be detected, then this is a superposition signal. If only DMRS from eMBB is detected, then there is no URLLC, and gNB demodulates the eMBB signal. If only DMRS from URLLC is detected, the gNB demodulates the URLLC signal.)
performing no data transmission on part of the second partial resource when the part of the second partial resource does not have corresponding demodulation pilot; and 
performing no data transmission on all of the second partial resource when the all of the second partial resource does not have corresponding demodulation pilot (Institute, Section 3. Superposition of eMBB and URLLC, page 4: 3-14 to page 5:1-2. When a signal is detected, the gNB first attempts to detect the presence of DMRSs (demodulation resource signal functions as a pilot or beacon) possibly from the eMBB and URLLC. If no DMRS signal is detected, then the gNB has nothing to sync to and cannot demodulate any data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate DMRS signal detection in the teaching of Institute into the method of Takeda so that an efficient method to quickly identify a superposition signal versus an eMBB signal can improve the demodulation performance of the node.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huawei (3GPP TSG AN WG1 Meeting #87, R1-1611657, “UL URLLC Multiplexing Considerations”, Nov 14-18, 2016), discloses coexistence of eMBB/URLLC in UL, where some eMBB traffic may be scheduled in URLLC band, but may potentially collide with each other.
US 2018/00776937 to Khormuji discloses allocating data time-frequency resources which overlap in time domain for data sequences.
US 2017/0134201 to Kim et al. discloses guard carriers between adjacent carriers that overlap in time domain where no transmissions are scheduled.
US 2017/0359807 to Hong et al. discloses resource sharing scheme of eMBB and URLLC transmission to maximize the capacity of eMBB and URLLC, based on superposition transmission related information included in the control messaging. 
US 2019/0190645 to Sano et al. discloses URLLC data transmitted in-band and out-of-band of eMBB data, with resumption of eMBB transmission after URLLC transmission is completed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.M./Examiner, Art Unit 2461                         

                                                                                                                                                                /HUY D VU/Supervisory Patent Examiner, Art Unit 2461